                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION




STEPHEN ARCHIE HEMENWAY,

      Plaintiff,

v.                                                         Case No. 1:18-cv-219
                                                           Hon. Ray Kent

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant,
__________________________________/

                                        JUDGMENT

              In accordance with the Opinion filed this date, the decision of the Commissioner is

AFFIRMED.

              IT IS SO ORDERED.



Dated: March 25, 2019                              /s/ Ray Kent
                                                   United States Magistrate Judge
